Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the computer" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding dependent claims 2-4, the claims depend either directly or indirectly from claim 1, and thus inherit all the limitations of independent claim 1. Based
on their dependence and the foregoing rejection to claim 1, claims 2-4 are also
rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.) Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koga (US Pub No.: 2021/0058557A1).

With regard to Claim 1, Koga discloses an imaging apparatus comprising a processor executing instructions that, when executed by the computer (Image capturing apparatus and computer, Abstract; Claim 1; Paragraphs 0142-0143; Figures 1-7), cause the computer to: 
acquire information about a target position of pan or tilt drive of the imaging apparatus and information about a first driving speed (15 degrees/sec) associated with the target position (A pan driving unit 205 includes a mechanical driving system (pan driving mechanism) for performing a pan operation, a motor serving as a driving source of the pan driving mechanism, and an angle sensor for detecting the angle of the pan driving mechanism. The pan driving mechanism is driven in a pan direction by the motor being driven. A first driving speed is a pan speed that is limited to 15 degrees/sec when the camera is in an “on-program state”, Paragraphs 0029-0034, 0078-0081; Figures 1-7); and 
control an imaging direction of the imaging apparatus by performing the pan or tilt drive to the target position according to the first driving speed (In the “on-program” state where the camera is recording and the tally lamp is on, the pan speed operates at 15 degrees/sec, Figures 1-7; Paragraphs 0076-0078), 
wherein, in a case where the imaging apparatus is in a specific state (The specific state being a default state, Figures 1-7) at a time of controlling the imaging direction by performing the pan or tilt drive to the target position, the imaging direction is controlled by performing the pan or tilt drive according to a second driving speed higher than the first driving speed (In the default state, when the tally lamp is off, the pan and tilt speed setting can be set to a speed higher than the first speed which is limited to 15 degrees/sec, Figures 3-7; Paragraphs 0030, 0063-0065, 0069-0071).

Regarding Claim 2, Koga discloses the imaging apparatus according to claim 1, wherein the specific state is a state in which the imaging apparatus is (a) being started up or (b) in a state of being restored from a standby state in which control of the imaging apparatus is limited (When the video distribution is no longer on, the tally lamp turns off and this is viewed as a default state in which the imaging apparatus is being started up to a video distribution state or in a state where the video distribution is off, Paragraphs 0030, 0069, 0080-0081). 

In regard to Claim 3, Koga discloses the imaging apparatus according to claim 1, wherein the second driving speed is a maximum speed at which the imaging apparatus can perform the pan or tilt drive (The second driving speed in the default state is a maximum driving speed at which the imaging apparatus can perform a pan and is faster than the 15 degrees/sec speed (first driving speed), Figures 6-7; Paragraphs 0078-0081).

With regard to Claim 4, Koga discloses the imaging apparatus according to claim 1, wherein, in a case where the imaging apparatus is not in the specific state (default state) at the time of controlling the imaging direction by performing the pan or tilt drive to the target position (When the imaging apparatus is not in the default state, Figures 6-7), the imaging direction is controlled by performing the pan or tilt drive according to the first driving speed (When not in the default (specific state) the image capturing apparatus is driven at an on-program first speed, Figures 6-7; Paragraphs 0030, 0063-0065, 0069-0071).

Method Claims 5-8 correspond to apparatus claims 1-4 and are also rejected as discussed in the above rejection to apparatus claims 1-4. Computer program storing Claim 9 corresponds to apparatus claims 1 and 5 and are also rejected as discussed in the above rejection to claims 1 and 5 (Also see Paragraphs 0142-0143). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712728597. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697